COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-154-CV



IN RE AUBREY HERBERT HEINAMAN	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and the real party in interest's response and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL B:	DAY, LIVINGSTON, and WALKER, JJ.



DELIVERED: June 18, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.